DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 and 7-21 pending, with claims 1, 5, 7, 9, and 20 currently amended and claim 6 cancelled.

Specification
Examiner acknowledges the amendment to the title filed on February 15, 2022. The objection to specification in previous Office Action filed on October 15, 2021 is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the side portion of the protrusion portion" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-8 are rejected as they depend upon claim 1. For the purpose of examination, “the side portion of the protrusion portion has a planar surface” is interpreted as “the side surface of the protrusion portion is a planar surface.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US PG-Pub No.: 2014/0239259 A1, hereinafter, “Lim”), prior art of record, in view of Lee (US PG-Pub No.: 2006/0091399 A1, hereinafter, “Lee”).
[AltContent: textbox (Non-light emitting area)][AltContent: arrow]


    PNG
    media_image1.png
    399
    721
    media_image1.png
    Greyscale



Regarding claim 1, Lim discloses a light emitting display apparatus (100; see Lim, FIGs. 1, 2, and 3, with FIG. 3 shows one pixel of FIG. 1), comprising:
a substrate (21, FIGs. 1 and 3) including a plurality of sub-pixels (OLED, FIG. 3 and ¶¶ [0028] and [0045]);
an overcoating layer (210, FIG. 3) on the substrate (21) and having a base portion (218, FIG. 3) and a protrusion portion (219, FIG. 3);
a first electrode (221+30, ¶ [0073] and FIG. 3) disposed to cover a side portion (side wall, FIG. 3) of the protrusion portion (219) and the base portion (218) at the plurality of sub-pixels (OLED, FIG. 3);
a bank layer (223, FIG. 3) covering a portion of the first electrode (221+30) and the overcoating layer (210); and
a light emitting layer (220, ¶ [0073]) and a second electrode (222, ¶ [0073]) on the first electrode (221+30) and the bank layer (223) at the plurality of sub-pixels (OLED, FIG. 3),
wherein the first electrode (221+30) includes a reflective layer (Ag; 221 can be ITO/Ag/ITO, ¶ [0087]) and a transparent conductive layer (ITO in 221+30; 30 is transparent, ¶ [0060]) on the reflective layer (Ag, ¶ [0087]),
wherein the transparent conductive layer (ITO+30) includes a first portion (annotated FIG. 3 above) on the base portion (218) and a second portion (annotated FIG. 3 above) on a side surface of the protrusion portion (219, FIG. 3), and
wherein a thickness of the second portion of the transparent conductive layer (ITO+30, annotated FIG. 3 above) is greater than a thickness of the first portion of the transparent conductive layer (ITO, annotated FIG. 3 above).
Lim is silent regarding that the protrusion portion includes one or more uneven portions on an upper surface of the protrusion portion, and the side portion of the protrusion portion has a planar surface.
Lee, however, discloses a light emitting display apparatus (see Lee, FIG. 7H), comprising a protrusion portion (129, labelled in FIG. 7G) includes one or more uneven portions on an upper surface of the protrusion portion (129), and the side portion of the protrusion portion (129) has a planar surface (FIG. 7H).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lim’s protrusion portion including one or more uneven portions on an upper surface of the protrusion portion, and the side portion of the protrusion portion having a planar surface, as taught by Lee, in order to decrease light interference (see Lee, ¶ [0065]).
Note: for the purpose of examination, “the side portion of the protrusion portion has a planar surface” is interpreted as “the side surface of the protrusion portion is a planar surface.”

Regarding claim 2, Lim in view of Lee discloses the light emitting display apparatus of claim 1, wherein the thickness of the second portion (ITO+30; Lim, annotated FIG. 3 above) is a vertical distance between a lower surface of the second portion (ITO+30) in contact with the reflective layer (Ag) and an upper surface of the second portion (an upper surface of 30) in contact with the bank layer (223, FIG. 3).

Regarding claim 3, Lim in view of Lee discloses the light emitting display apparatus of claim 1, wherein the plurality of sub- pixels (OLED) include a red sub-pixel, a green sub-pixel and a blue sub-pixel (Lim, ¶¶ [0045] and [0093]), and wherein the transparent conductive layer (30) is disposed at the blue sub-pixel (¶ [0095]).

Regarding claim 4, Lim in view of Lee discloses the light emitting display apparatus of claim 1, wherein the bank layer (223) is formed of an inorganic material (Lim, ¶ [0092]).

Regarding claim 5, Lim in view of Lee discloses the light emitting display apparatus of claim 1, wherein the transparent conductive layer (ITO+30) further includes a third portion (Lim, annotated FIG. 3 above) on the upper surface of the protrusion portion (219), and wherein a thickness of the third portion (annotated FIG. 3 above) is identical to the thickness of the first portion or the thickness of the second portion (annotated FIG. 3 above).

Regarding claim 7, Lim in view of Lee discloses the light emitting display apparatus of claim 1, wherein the thickness of the third portion (annotated FIG. 3 above) on the one or more uneven portions (Lim’s 219 and Lee’s 129, statement above regarding claim 1) is identical to the thickness of the second portion (annotated FIG. 3 above).

Regarding claim 8, Lim in view of Lee discloses the light emitting display apparatus of claim 1, wherein the light emitting layer (220) is disposed separately at each of the plurality of sub-pixels (OLED; Lim, FIG. 3 shows one pixel), and a thickness of the light emitting layer (220) has a value corresponding to a micro-cavity at each of the plurality of sub-pixels (OLED, “corresponding to” is very broad, can be interpreted as related, the thickness of the light emitting layer is related to a micro-cavity formed for each sub-pixel).

Regarding claim 9, Lim discloses a light emitting display apparatus (100; see Lim, FIGs. 1, 2, and 3, with FIG. 3 shows one pixel of FIG. 1), comprising:
a substrate (21, FIGs. 1 and 3) having a plurality of sub-pixels (OLED, FIG. 3 and ¶¶ [0028] and [0045]), the plurality of sub-pixels (OLED) including a light emitting area (annotated FIG. 3 above) and a non-light emitting area (annotated FIG. 3 above);
an overcoating layer (210, FIG. 3) having a protrusion portion (219, FIG. 3) protruding from the non-light emitting area (annotated FIG. 3 above);
a light emitting element (OLED, FIG. 3) including a first electrode (221+30, ¶ [0073] and FIG. 3) being in contact with the protrusion portion (219), a second electrode (222, ¶ [0073]), and a light emitting layer (220, ¶ [0073]) at the light emitting area (annotated FIG. 3 above) between the first electrode (221+30) and the second electrode (222, FIG. 3); and
a bank layer (223, FIG. 3) covering a portion of the first electrode (221+30) and the protrusion portion (219, FIG. 3),
wherein the first electrode (221+30) includes a reflective layer (Ag; 221 can be ITO/Ag/ITO, ¶ [0087]) and a transparent conductive layer (ITO in 221+30; 30 is transparent, ¶ [0060]) on the reflective layer (Ag, ¶ [0087]),
wherein the transparent conductive layer (ITO+30) includes a first transparent conductive layer (a first portion, annotated FIG. 3 above) at the light emitting area (annotated FIG. 3 above) and a second transparent conductive layer (a second portion, annotated FIG. 3 above) on the protrusion portion (219) at the non-light emitting area (annotated FIG. 3 above), and
wherein a thickness of the second transparent conductive layer (ITO+30, a second portion) is greater than a thickness of the first transparent conductive layer (ITO, a first portion, annotated FIG. 3 above).
Lim is silent regarding that the protrusion portion protruding from the non-light emitting area includes one or more uneven portions on an upper surface of the protrusion portion, and a side portion of the protrusion portion has a planar surface.
Lee, however, discloses a light emitting display apparatus (see Lee, FIG. 7H), comprising a protrusion portion (129, labelled in FIG. 7G) protruding from a non-light emitting area includes one or more uneven portions on an upper surface of the protrusion portion (129), and a side portion of the protrusion portion (129) has a planar surface (FIG. 7H).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lim’s protrusion portion including one or more uneven portions on an upper surface of the protrusion portion, and a side portion of the protrusion portion having a planar surface, as taught by Lee, in order to decrease light interference (see Lee, ¶ [0065]).
Note: “in contact with” is interpreted as “in direct contact with.”

Regarding claim 10, Lim in view of Lee discloses the light emitting display apparatus of claim 9, wherein the thickness of the second transparent conductive layer (ITO+30, a second portion) and the thickness of the first transparent conductive layer (ITO, a first portion) are configured to reduce occurrence of a change in color coordinates due to light reflected and extracted by the reflective layer disposed on the protrusion portion (219; Lim, ¶ [0094]; regarding to the claim limitation “configured to reduce occurrence of a change in color coordinates due to light reflected and extracted by the reflective layer disposed on the protrusion portion,” the claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP § 21112.01 (I)).

Regarding claim 11, Lim in view of Lee discloses the light emitting display apparatus of claim 9, wherein the plurality of sub- pixels (OLED) include a red sub-pixel, a green sub-pixel and a blue sub-pixel (Lim, ¶¶ [0045] and [0093]), and wherein the first transparent conductive layer (ITO in 221) and the second transparent conductive layer (ITO in 221+30) are disposed at the blue sub-pixel (¶ [0095]).
Regarding claim 12, Lim in view of Lee discloses the light emitting display apparatus of claim 9, wherein the first transparent conductive layer (ITO) and the second transparent conductive layer (ITO+30) include a same material (ITO).

Regarding claim 13, Lim in view of Lee discloses the light emitting display apparatus of claim 9, wherein the first transparent conductive layer (ITO, a first portion) and the second transparent conductive layer (ITO+30, a second portion) are integrally provided (annotated FIG. 3 above).

Regarding claim 14, Lim in view of Lee discloses the light emitting display apparatus of claim 10, wherein the second transparent conductive layer (ITO+30) includes a material having a refractive index different from a refractive index of the bank layer (223 made of silicon compound; Lim, ¶ [0092]).

Regarding claim 15, Lim in view of Lee discloses the light emitting display apparatus of claim 9, wherein the second transparent conductive layer (ITO+30) includes a lower layer (ITO in 221) and an upper layer (30) on the lower layer (ITO in 221; Lim, FIG. 3).

Regarding claim 16, Lim in view of Lee discloses the light emitting display apparatus of claim 15, wherein the upper layer (30) includes a material having a refractive index (Lim, ¶ [0098]) different from a refractive index of the lower layer (ITO in 221).
Regarding claim 20, Lim discloses a light emitting display apparatus (100; see Lim, FIGs. 1, 2, and 3, with FIG. 3 shows one pixel of FIG. 1), comprising:
an overcoating layer (210, FIG. 3) on a substrate (21, FIG. 3) and having a base portion (218, FIG. 3) and a protrusion portion (219, FIG. 3) protruding from the base portion (218, FIG. 3);
a first electrode (221, ¶ [0073] and FIG. 3) disposed to cover a side portion (side wall, FIG. 3) of the protrusion portion (219) and the base portion (218), wherein the first electrode (221) includes a reflective layer (Ag; 221 can be ITO/Ag/ITO, ¶ [0087]) and a transparent conductive layer (ITO) on the reflective layer (Ag, ¶ [0087]);
a bank layer (223, FIG. 3) covering a portion of the first electrode (221) and the overcoating layer (210, FIG. 3); and
a light emitting layer (220, ¶ [0073]) and a second electrode (222, ¶ [0073]) on the first electrode (221) and the bank layer (223, FIG. 3).
Lim is silent regarding that the protrusion portion includes one or more uneven portions on an upper surface of the protrusion portion, and wherein the side portion of the protrusion portion has a planar surface.
Lee, however, discloses a light emitting display apparatus (see Lee, FIG. 7H), comprising a protrusion portion (129, labelled in FIG. 7G) includes one or more uneven portions on an upper surface of the protrusion portion (129), and the side portion of the protrusion portion (129) has a planar surface (FIG. 7H).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lim’s protrusion portion including one or more uneven portions on an upper surface of the protrusion portion, and the side portion of the protrusion portion having a planar surface, as taught by Lee, in order to decrease light interference (see Lee, ¶ [0065]).

Regarding claim 21, Lim in view of Lee discloses the light emitting display apparatus of claim 20, wherein a thickness of the transparent conductive layer (ITO in 221) on the base portion (218) of the overcoating layer (210) is equal to a thickness of the transparent conductive layer (ITO in 221) on the protrusion portion (219) of the overcoating layer (210; Lim, FIG. 3).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US PG-Pub No.: 2014/0239259 A1, hereinafter, “Lim”), prior art of record, in view of Lee (US PG-Pub No.: 2006/0091399 A1, hereinafter, “Lee”), as applied to claim 9 above, and further in view of Wang (US PG-Pub No.: 2019/0165072 A1, hereinafter, “Wang”), prior art of record, and Long et al. (US PG-Pub No.: 2016/0268319 A1, hereinafter, “Long”), prior art of record.
Regarding claim 17, Lim in view of Lee discloses the light emitting display apparatus of claim 9, wherein the bank layer (223) includes an organic material (¶ [0092]).
Lim in view of Lee is silent regarding that a thickness of the bank layer (223) is approximately 2,200 nm, and the thickness of the second transparent conductive layer (ITO+30) is approximately 45 nm to 75 nm.
Wang, however, discloses a light-emitting display apparatus (see Wang, FIG. 1), wherein a thickness of a bank layer (25, FIG. 1) is 1.5-3 µm (¶ [0030]); and Long discloses that a thickness of ITO/Ag/ITO electrode is 40-200 nm, with ITO of 10-50 nm (¶ [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a thickness of Lim’s bank layer 1.5-3 µm, as taught by Wang, and form the thickness of Lim’s ITO in the second transparent conductive layer 10-50 nm and a thickness of Lim’s 221 (ITO/Ag/ITO) 40-200 nm, as taught by Long, since the selection of a suitable thickness based on its suitability for its intended use (to form a bank layer and a pixel electrode layer) supports a prima facie obviousness determination. See MPEP § 2144.07. Since as shown in FIG. 3, a thickness of Lim’s 30 is similar to Lim’s 221 (ITO/Ag/ITO), Lim’s second transparent conductive layer (ITO+30) is 50-250 nm. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a thickness of the bank layer approximately 2,200 nm, since when the claimed range (2,200 nm) lies inside ranges disclosed by the prior art (1.5-3 µm), a prima facie case of obviousness exists. See MPEP § 2144.05(I); and to form the thickness of the second transparent conductive layer (ITO+30) approximately 45 nm to 75 nm, since when the claimed ranges (45-75 nm) overlap ranges disclosed by the prior art (50-250 nm), a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US PG-Pub No.: 2014/0239259 A1, hereinafter, “Lim”), prior art of record, in view of Lee (US PG-Pub No.: 2006/0091399 A1, hereinafter, “Lee”), as applied to claim 9 above, and further in view of Long et al. (US PG-Pub No.: 2016/0268319 A1, hereinafter, “Long”), prior art of record.
Regarding claim 18, Lim in view of Lee discloses the light emitting display apparatus of claim 9, wherein the bank layer (223) includes an inorganic material (¶ [0092]).
Lim in view of Lee is silent regarding that the thickness of the second transparent conductive layer is approximately 5 nm to 25 nm.
Long, however, discloses a light emitting display apparatus (Long, FIG. 4F), wherein a thickness of an ITO/Ag/ITO electrode is 40-200 nm, with ITO of 10-50 nm (¶ [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the thickness of Lim’s ITO in the second transparent conductive layer 10-50 nm and a thickness of Lim’s 221 (ITO/Ag/ITO) 40-200 nm, as taught by Long, since the selection of a suitable thickness based on its suitability for its intended use (to form a pixel electrode layer) supports a prima facie obviousness determination. See MPEP § 2144.07. Since as shown in FIG. 3, a thickness of Lim’s 30 is similar to Lim’s 221 (ITO/Ag/ITO), Lim’s second transparent conductive layer (ITO+30) is 50-250 nm. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the thickness of the second transparent conductive layer (ITO+30) approximately 5 nm to 25 nm, since a prima facie case of obviousness exists where the claimed ranges (5-25 nm) do not overlap with the prior art (50-250 nm) but are merely close. See MPEP § 2144.05(I).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US PG-Pub No.: 2014/0239259 A1, hereinafter, “Lim”), prior art of record, in view of Lee (US PG-Pub No.: 2006/0091399 A1, hereinafter, “Lee”) and Long et al. (US PG-Pub No.: 2016/0268319 A1, hereinafter, “Long”), prior art of record, as applied to claim 18 above, and further in view of Wang (US PG-Pub No.: 2019/0165072 A1, hereinafter, “Wang”), prior art of record. 
Regarding claim 19, Lim in view of Lee and Long discloses the light emitting display apparatus of claim 18.
Lim in view of Lee and Long is silent regarding that the bank layer has a thickness of approximately 1000 nm to 2000 nm.
Wang, however, discloses a light-emitting display apparatus (see Wang, FIG. 1), wherein a thickness of a bank layer (25, FIG. 1) is 1.5-3 µm (¶ [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a thickness of Lim’s bank layer 1.5-3 µm, as taught by Wang, since the selection of a suitable thickness based on its suitability for its intended use (to form a bank layer) supports a prima facie obviousness determination. And it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a thickness of the bank layer approximately 1000 to 2000 nm, since when the claimed ranges (1000-2000 nm) overlap ranges disclosed by the prior art (1.5-3 µm), a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Examiner, Art Unit 2892